Mr. Justice Figueras
delivered the opinion of the court.
This is an appeal from a ruling of the District Court of Mayaguez refusing to grant an application for a writ of habeas corpus made by the appellant, Pablo Rolon, who is confined in the Ponce jail.
The appellant alleges that his confinement is illegal because it does not conform to the provisions of section 327 of the Code of Criminal Procedure.
By the ruling of May 11th, appealed from, the discharge of the prisoner is refused, but the warden of the jail is directed “to cure the omission noted of the municipal judge *183of Coamo having failed to transmit a copy of the judgment rendered in the action against the applicant.”
It is clearly seen that the imprisonment is unlawful because the commitment did not comply with the provisions of said section 327. Its terms specifically require a certified copy of the judgment, and for the reasons stated in the opinions of this court in the cases of Ex parte Jose Gregorio Torres of, the 24th of the same month and year, the ruling appealed from should be reversed and Pablo Rolon definitely discharged from custody without prejudice to his being remanded to prison by the municipal court of Coamo by virtue of a certified copy of the judgment of imprisonment; and it is ordered that any bail furnished upon the appeal be cancelled.

¡Reversed.

Chief Justice Quiñones, and Justices Hernandez and Mac~ Leary concurred.
Mp. Justice Wolf did not take part in the decision of this case.